Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 2 April 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas



Amsterdam 2d April 1789

We are honored with Your Excellency’s respected favor of 25. Ult. closing our Correspondence relative to the Monies for Medals, and another purpose; but bringing forward a Resolution of Congress of 20 August 1788, appropriating so much of the Loans in Holland as shall be necessary to discharge the Interest due, on Certificats issued to Foreign officers to the 31 Decbr. 1788, and at the same time demanding, Whether, of the Money of the United  States in our hands, We will furnish the Sum necessary to comply with this Resolution?—We can but deem this Resolve as superceded by that of which We furnished Your Excellency an Extract, and if our reason, founded upon the general Principles of a latter Disposition cancelling all former ones, stood in need of any additional weight, It is supplied in the fullest possible extent, by the last Resolution of Congress expressly subordinating the Payment of all contingencies whatever, to the Provision for Interest upon the Dutch Loans until 1790. However if the direction of Congress, to discharge Interest upon the Certificates issued to Foreign officers was perfectly distinct and unclogged, It would not avail those Gentlemen at this Moment, since it could only be construed to mean the Monies in our hands at the disposal of Congress, Which at this time are none, and as We have assumed an Advance of no less than One Hundred Thousand Guilders to pay the Interest due 1 June next, There is little or rather no appearance, We shall be reimbursed this Sum and receive sufficient Monies to face the Object of the foreign officers, for some Months to come. When we can have an Answer to the Letter we address the Board of Treasury pressing the Commissioners most earnestly, on raising their still unrepealed Orders to us, to suspend all Payments until they should transmit us the pleasure of Congress, to communicate to us specifically, the Employ to be made of the Monies that We may receive, for Sale of the Bonds of the last Loan, and by no means to leave us in future, in the very disagreeable and mortifying Situation We now are towards your Excellency, and should be even if we had sufficient Funds, to remit for the Articles Your Excellency wishes to be provided for.—We likewise request Your Excellency on your Return to second these our Entreaties to the Board of Treasury and to impress strongly upon the Commissioners, the Propriety of their transmitting us regularly the Orders of Congress, for the disposal of Money in our hands; Which is absolutely necessary, to enable us to combine that Promptness We always strive to shew to the Orders to the United States, with the Safety and Caution We ever aim at in our Transactions.—We are respectfully Your Excellency’s Most obedient and very humble Servants,

Wilhem & Jan Willink
N. &. J. Van Staphorst & Hubbard

